Ingraham, J. (dissenting.)
The grounds on which this appeal was taken related to a question of fact. Upon this question there was conflicting testimony, sufficient to have sustained the finding of the referee as to the joint liability and under such a state of facts I do not think we should interfere with the finding.
It is conceded that the referee erred as to the amount, as his report includes a portion which had been paid by two of the owners. That amount, with interest, should be remitted, and the judgment affirmed for the residue.
New trial granted.
Clerke, Sutherland and In graham, Justices.]